DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered.

Response to Amendment
Applicant’s amendment to claims 1 and 19 (the Examiner mistakenly objected to claim 12 instead of claim 19) has overcome the Examiner’s objections.

Response to Arguments
Applicant’s arguments with respect to claims 1,19, and 20 and the cited art of record have been considered but are moot because the new ground of rejection below does not rely on any of those references for any teaching or matter specifically challenged in the argument. Specifically, Applicant argues that none of the cited references discloses the timing control of opening a shutter of the first light sensing unit/front-facing camera during a vertical blanking interval of a frame displayed by the display unit. The Examiner agrees. Therefore, the previous rejections have been withdrawn. However, new grounds of rejection follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4,7,8,17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans V et al. (US # 9,736,383) [hereinafter ‘Evans ‘383’] in view of Evans V et al. (US 2017/0124932) [hereinafter ‘Evans ‘932’] and further in view of Usukura (US 2013/0241891).
As to claim 1, Evans ‘383 teaches a terminal device (Fig. 1, mobile device “100”), comprising: 
a display unit having a display screen, the display unit configured to display images on the display screen (Fig. 1, unnumbered display screen of mobile device “100”; col. 3, lines 19 and 20, …mobile device display…”); 
an outer case configured to receive the display unit (Fig. 1, outer case “140”); 
a first light sensing unit (Fig. 1, camera “150”) integrated with the display unit (col. 3, lines 18-20); and 
a second light sensing unit (Fig. 1, camera “120”) moveably held to a first position inside the outer case responsive to deactivation of the second light sensing unit and moveably held to a second position outside the outer case responsive to activation of the second light sensing unit (col. 3, lines 3-11). 
The claim differs from Evans ‘383 in that it requires (1) that the first light sensing unit be located below the display unit and be configured to sense incident light transmitted through the display screen and (2) that the terminal device includes a timing control module configured to control a shutter of the first light sensing unit to be opened during a vertical blanking interval of a frame of images displayed by the display unit. 
(1) In the same field of endeavor, Evans ‘932 discloses a mobile device (Fig. 1A, mobile device “100”) having a camera (Fig. 1A, camera “104”; [0019], lines 2-4) and a display unit (Fig. 1A, display “108”). The camera is positioned below the display unit ([0018], lines 6-10) and is designed to receive and sense light transmitted through the display unit (1) (Fig. 1B; [0056], lines 7-12). In light of the teaching of Evans ‘932, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design camera “150” of Evans ‘383 such that it be located below the mobile device display and sense light transmitted through the display’s screen, as disclosed by Evans ‘932, because this would simplify the design of the display-integrated camera of Evans ‘383 by forming the camera and display layers separately as compared to a more complex design of forming a single layer with both display and image sensing pixels.
(2) Evans ‘932 also discloses that, after receiving an instruction to capture an image, a processor is configured to turn off the display unit to allow light to enter the camera ([0056], lines 7-12) but does not disclose that the turning off coincides with a blanking interval. However, in the same field of endeavor, Usukura discloses a display with a built-in photosensor array (Figs. 1 and 2; [0024]), noting that the photosensor array captures an image “during a period throughout which no image displaying is performed (such as a blanking period)” ([0049], lines 1-3; {As to the claimed “shutter,” the Examiner submits that the specification is not clear whether this shutter is mechanical or electronic. Therefore, the Examiner submits that both are within the scope of “shutter” as claimed, where opened refers to a timing of an integration period. Accordingly, the Examiner submits that each of Evans ‘383, Evans ‘932, and Usukura necessarily includes either or both of these shuttering mechanisms. Note, also, Fig. 4 of Usukura.}). Usukura also discloses that, to expose the photosensor array for enough time for high contrast imaging, the blanking interval may be lengthened ([0049], line 3-9). In light of the teaching of Evans ‘932 and Usukura, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to capture images using the camera “150” of Evans ‘383, as modified by Evans ‘932, during a blanking interval of the mobile device screen because, as Usukura notes in para. [0021], image display will not be affected by the image capture operation, which improves the upon turning the display completely off in Evans ‘932. Also, by conducting image capture during the blanking interval, the undetectability of incoming light due to interfering display light may still be avoided, as Evans ‘932 suggests in para. [0056], lines 1-7. 
	As to claim 2, Evans ‘383, as modified by Evans ‘932 and Usukura, teaches the terminal device according to claim 1, wherein the first light sensing unit is located between the display unit and the outer case or located at a center of the display screen (see Evans ‘932, [0019], lines 12 and 13). 
	As to claim 3, Evans ‘383, as modified by Evans ‘932 and Usukura, teaches the terminal device according to claim 1, wherein the second light sensing unit extends from an edge of the outer case when the second light sensing unit is activated (see Evans ‘383, Fig. 1; col. 3, lines 7-9). 
	As to claim 4, Evans ‘383, as modified by Evans ‘932 and Usukura, teaches the terminal device according to claim 1, wherein the outer case comprises a slot disposed corresponding to the second light sensing unit, and the second light sensing unit extends outside the outer case via the slot (see Evans ‘383, e.g., Figs. 3A and 3B, unnumbered slot accommodating camera “120”). 
	As to claim 7, Evans ‘383, as modified by Evans ‘932 and Usukura, teaches the terminal device according to claim 1, wherein the first light sensing unit and the second light sensing unit offset from each other a distance (see Evans ‘383, Fig. 1). 
	As to claim 8, Evans ‘383, as modified by Evans ‘932 and Usukura, teaches the terminal device according to claim 1, wherein the first light sensing unit and the second light sensing unit are carried by a first front-facing camera and a second front-facing cameras, respectively (see Evans ‘383, Fig. 1, both camera “120” and camera “150” are front facing). 
	As to claims 17 and 18, Evans ‘383, as modified by Evans ‘932 and Usukura, teaches the terminal device according to claim 1. Although not stated expressly in Evans ‘383, the Examiner takes official notice to the use of Bayer RGB color filter arrays in mobile device cameras as well known in the art. One of ordinary skill in the art would have been motivated to include a Bayer RGB color filter array in the either or both of the cameras of Evans ‘383 because a color filter array would allow a user to capture quality, life-like color images. 
The Examiner also submits that, once outfit with a Bayer RGB color filter array, either one of cameras “120” and “150” would act as both a camera and a luminance sensor as a light signal produced through a green (G) color filter unit can act as a proxy for overall scene luminance. Furthermore, the R, G, or B color filter units of the array can be construed as mono-color filter units. 
Because Applicant has not adequately traversed the official notice statement above, the subject matter associated with that statement is now considered admitted prior art. See MPEP 2144.03(c).
2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘383 in view of Evans ‘932 in view of Usukura (US 2013/0241891) and further in view of Huang et al. (US 2020/0213491).
As to claim 5, Evans ‘383, as modified by Evans ‘932 and Usukura, teaches the terminal device according to claim 1. The claim differs from Evans ‘383, as modified by Evans ‘932 and Usukura, in that it requires that the second light sensing unit is rotatably held to a front position as a front-facing camera and is rotatably held to a rear position as a rear-facing camera. 
In the same field of endeavor, Huang et al. discloses a mobile device (mobile terminal of Fig. 1) having a pop-out camera (e.g., Fig. 6, camera “221”; [0025] and [0026]) that may be rotated to act as either a front-facing or rear-facing camera ([0027]). In light of the teaching of Huang et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design camera “120” of Evans ‘383 to be rotatable because this would alleviate the need to use multiple apertures and a light guide, thereby resulting for a less complex optical design for the camera.
	
3.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘383 in view of Evans ‘932 in view of Usukura (US 2013/0241891) and further in view of Nakata (US 2013/0083214).
	As to claim 6, Evans ‘383, as modified by Evans ‘932 and Usukura, teaches the terminal device according to claim 1, wherein the second light sensing unit comprises: 
a first aperture (see Evans ‘383, Fig. 3A, first aperture “330”);
a second aperture disposed opposite to the first aperture (see Evans ‘383, Fig. 3B, second aperture “340”); 
a light guide located between the first aperture and the second aperture (see Evans ‘383, Fig. 3A, optical element “300”; col. 3, line 57 – col. 4, line 10); 
an image sensor configured to capture images (see Evans ‘383, Fig. 3A, photosensors “310”); and 
a lens group comprising one or more than one lens, the lens group located between the light guide and the image sensor (see Evans ‘383, Fig. 3A, lens “370”).
The claim differs from Evans ‘383, as modified by Evans ‘932, in that it requires that the apertures include first and second shutters that are inversely operated. In the same field of endeavor, Nakata discloses an electronic device (e.g., Fig. 2A) having an imaging module (Fig. 21, imaging module “400”) capable of capturing images from a front and a back side of the device ([0163], lines 1-3). The imaging module includes first and second shutters at respective front and back light entrances (Fig. 21, shutters “413” and “423”) that are operated one at a time ([0165]). In light of the teaching of Nakata, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to supplement the camera of Evans ‘383 with first and second shutters at the first and second apertures that operate one at a time because this would ensure that stray light entering the camera from an unintended direction does not interfere with light captured from an intended direction. 





4.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘383 in view of Evans ‘932 in view of Usukura (US 2013/0241891) in view of Gagne-Keats (US 2019/0082519) and further in view of Huang et al. (US 2020/0213491).
As to claim 19, Evans ‘383 teaches a terminal device (Fig. 1, mobile device “100”), comprising: 
a display unit having a display screen, the display unit configured to display images on the display screen (Fig. 1, unnumbered display screen of mobile device “100”; col. 3, lines 19 and 20, …mobile device display…”); 
an outer case configured to receive the display unit (Fig. 1, surrounding walls of mobile device “100”); 
a first front-facing camera (Fig. 1, camera “150”), the first front-facing camera integrated the display unit (col. 3, lines 18-20);
a second front-facing camera (Fig. 1, camera “120”), the second front-facing camera moveably held to a first position inside the outer case responsive to deactivation of the second front-facing camera and moveably held to a second position outside the outer case responsive to activation of the second front-facing camera (col. 3, lines 3-11). 
The claim differs from Evans ‘383 in that it requires (1) that the first front-facing camera be located below the display unit and be configured to sense incident light transmitted through the display screen, (2) that the terminal device includes a timing control module configured to control a shutter of the first light sensing unit to be opened during a vertical blanking interval of a frame of images displayed by the display unit, (3) that the first front-facing camera be configured for face unlocking, and (4) that the second front-facing camera be configured for at least one of selfies or video chatting. 
(1) In the same field of endeavor, Evans ‘932 discloses a mobile device (Fig. 1A, mobile device “100”) having a camera (Fig. 1A, camera “104”; [0019], lines 2-4) and a display unit (Fig. 1A, display “108”). The camera is positioned below the display unit ([0018], lines 6-10) and is designed to receive and sense light transmitted through the display unit (Fig. 1B; [0056], lines 7-12). Additionally, Evans ‘932 discloses that the image captured by the camera can be analyzed to recognize a biometric pattern to allow access to mobile device functionality (e.g., Fig. 5, step “512”). In light of the teaching of Evans ‘932, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design camera “150” of Evans ‘383 such that it be located below the mobile device display and sense light transmitted through the display’s screen, as disclosed by Evans ‘932, because this would simplify the design of the display-integrated camera of Evans ‘383 by forming the camera and display layers separately as compared to a more complex design of forming a single layer with both display and image sensing pixels. 
(2) Evans ‘932 also discloses that, after receiving an instruction to capture an image, a processor is configured to turn off the display unit to allow light to enter the camera ([0056], lines 7-12) but does not disclose that the turning off coincides with a blanking interval. However, in the same field of endeavor, Usukura discloses a display with a built-in photosensor array (Figs. 1 and 2; [0024]), noting that the photosensor array captures an image “during a period throughout which no image displaying is performed (such as a blanking period)” ([0049], lines 1-3; {As to the claimed “shutter,” the Examiner submits that the specification is not clear whether this shutter is mechanical or electronic. Therefore, the Examiner submits that both are within the scope of “shutter” as claimed, where opened refers to a timing of an integration period. Accordingly, the Examiner submits that each of Evans ‘383, Evans ‘932, and Usukura necessarily includes either or both of these shuttering mechanisms. Note, also, Fig. 4 of Usukura.}). Usukura also discloses that, to expose the photosensor array for enough time for high contrast imaging, the blanking interval may be lengthened ([0049], line 3-9). In light of the teaching of Evans ‘932 and Usukura, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to capture images using the camera “150” of Evans ‘383, as modified by Evans ‘932, during a blanking interval of the mobile device screen because, as Usukura notes in para. [0021], image display will not be affected by the image capture operation, which improves the upon turning the display completely off in Evans ‘932. Also, by conducting image capture during the blanking interval, the undetectability of incoming light due to interfering display light may still be avoided, as Evans ‘932 suggests in para. [0056], lines 1-7. 
(3) Further in the same field of endeavor, Gagne-Keats discloses an under-screen camera that can be used for face authentication to unlock the phone ([0049]). (4) Also, in the same field of endeavor, Huang et al. discloses a mobile device including a front-facing pop-out camera (e.g., Fig. 6, camera “221”; [0025]-[0027]) that may be used for selfie applications ([0004]). In light of the teaching of Gagne-Keats and Huang et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to design the under-screen camera of Evans ‘383, as modified by Evans ‘932, for face unlocking and to design the pop-out camera of Evans’383, as modified by Evans ‘932, for selfies because face authentication is comparatively less obtrusive and requires less input from the user than fingerprint and password authentication. Furthermore, using the pop-out camera of Evans ‘383 for selfie capture would allow for simultaneous image capture and display, which are  both are needed in selfie applications.  
	
5.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Evans ‘383 in view of Evans ‘932 in view of Usukura (US 2013/0241891) in view of Gagne-Keats (US 2019/0082519) in view of Huang et al. (US 2020/0213491) and further in view of Wei (US 2016/0337588).
As to claim 20, the combination of Evans ‘383, Evans ‘932, Usukura, Gagne-Keats, and Huang et al. produces a mobile device that may use an under-screen camera for face authentication, where when the device display is locked, the under-screen camera is activated.  Images for face authentication are captured during a device display blanking period. If the face is authenticated, the display screen is unlocked (see Gagne-Keats, e.g., [0049]; see Evans ‘932, [0056], lines 7-14; see Usukura, [0049], lines 1-3). The combination also results in the mobile device having a pop-out camera that may be used for selfie applications (see Huang et al., [0004]). Huang et al. discloses that the camera pops out when ready for image capture and retracts after image capture is complete (see Huang et al., [0025] and [0026]). Only, Huang et al. and the combination do not specifically include a step of determining whether a selfie mode is triggered. Rather, Huang et al. simply suggests that a front-facing pop-out camera is applicable to selfie image capture.
However, in the same field of endeavor, Wei discloses a mobile device having a front-facing and a rear-facing camera ([0047]). If a measured distance between the user and the device is greater than a threshold (Fig. 1, step “102”), the device determines that the user is attempting self-photography ([0073]). Then, the device turns on the front-facing camera to capture an image of the user (e.g., [0060], lines 7-10). In light of the teaching of Wei, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to, after authenticating a user’s face and unlocking the device display as disclosed by Gagne-Keats, to detect a distance between a user and the device, activate the pop-out camera for front-facing image capture when the user is at a distance greater than a threshold, and deactivate the pop-out camera after image capture as disclosed by Huang et al. because this functionality would alleviate the need for the user to manually select a selfie mode or normal photography mode, thereby increasing the device’s versatility (see, e.g., Wei, [0030]).

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Doar et al. (US # 9,961,744) discloses an under-screen light sensor (Fig. 4) that collects light samples during a blanking interval of the display screen (col. 9, lines 42-45).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/18/2022